ON PETITION FOR RE-HEARING.
Hoyt, J.
If we could interpret the record in this case as it seems to be interpreted by appellant, as shown by the statements made by her in the petition for re-hearing, we should, doubtless, agree with her that the decision of the court heretofore rendered was wrong. But we are unable to do so. As we view the proofs it clearly appears therefrom that the appellant had been subrogated to the rights, and had assumed the duties, of the person to whom the premises were originally leased by the respondents, and that the relation of landlord and tenant existed, at the time the suit was commenced, between said appellant and respondents as fully as it would have existed between said respondents and the person to whom they originally leased the premises, if there had been no transfer of his rights. Such being our interpretation of the facts, the entire force is taken from the argument of the appellant in her said petition, and the same must be denied.
Dunbar, C. J., and Scott, Stiles and Anders, JJ., concur.